Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner's Amendment
	1.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.	Claims 20, 44, 72, 73, 80-82, and 87-98 are currently under consideration.
3.	Applicant’s amendments and arguments have overcome the objections and rejections of the Office Action of February 11, 2022, which are hereby withdrawn. 
4.	During a telephone conversation conducted on May 23, 2022, Jillian Shapiro on behalf of Joseph J. Koipally authorized the following Examiner's Amendment.  
5.	The application has been amended as follows:
In the claims:
Claim 82-line 3, a space was inserted between “57” and “is”.
Claim 88, line 3, the phrase --; wherein each “X” in the amino acid sequence set forth in any one of SEQ ID NOs: 44, 46, 47, and 51-57 is (S)-2-(4-pentenyl)Ala-OH -- was inserted between “substitutions” and the period.
6.	Claims 20, 44, 72, 73, 80-82, and 87-98 are allowed as amended herein.

7.	This application is in condition for allowance except for the following formal matters: 
Specification
8.	The disclosure is objected to because of the following informalities:  the Sequence Listing was submitted electronically as a text file; thus, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Appropriate correction is required.
9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642